Title: To Benjamin Franklin from Sartine, 5 April 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


à Versailles le 5. Avril 1779.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire le 26. du mois dernier relativement à 3. Sujets des Etats Unis qui étoient sur les Navires échoués à Calais, et qui desireroient servir contre les Anglois. J’ai en consequence donné des Ordres au Commissaire des Classes d’accorder la liberté à ces trois Prisonniers s’ils vouloient servir sur les vaisseaux du Roi, ou sur les Batimens Americains.

J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, Votre très humble et tres obeissant Serviteur.
(signe) De Sartine.
M. Franklin Ministre Plenipotentiaire des E. U. &c.
